Citation Nr: 0701242	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain from October 1, 2002, to February 16, 
2006.

2.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain from February 17, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1998 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, in which the RO inter alia granted the 
veteran's claim for service connection for lumbar strain.   
While the RO characterized the veteran's low back disability 
as a lumbar strain, it is apparent that lumbar spondylosis 
and degenerative disc disease at multiple levels was 
considered as part of the low back disability.  The RO 
assigned a 10 percent rating effective October 1, 2002 (the 
day after the veteran's date of discharge from active 
service).  The veteran disagreed with the rating assigned to 
his service-connected lumbar strain in August 2003.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  He perfected a 
timely appeal on this claim in March 2004 and also requested 
a Travel Board hearing.  The veteran subsequently requested a 
videoconference Board hearing in July 2004, which was held 
before the undersigned in March 2005.

The Board remanded the veteran's claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., in July 
2005 for additional development.

In an April 2006 rating decision, the RO granted the 
veteran's claim of entitlement to an initial rating in excess 
of 10 percent for lumbar strain, evaluating it as 20 percent 
disabling effective February 17, 2006 (the date of VA 
examination showing increased symptoms).  Because the RO 
assigned a "staged" rating to the veteran's service-
connected lumbar strain, the Board has characterized the 
issues on appeal as stated on the first page of this 
decision.  See Fenderson, supra.

As discussed in more detail below, before this appeal was re-
certified to the Board in August 2006, additional evidence 
was received and associated with the claims file.  Additional 
evidence also was received and associated with the claims 
file after this appeal was re-certified to the Board.

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify you if further action is required on your part.


REMAND

Following the completion of additional development requested 
in the Board's July 2005 remand but prior to re-certification 
of this appeal in August 2006, the veteran submitted 
additional private treatment records to the Board from Rocky 
Mountain Neurosurgical Alliance.  After this appeal was re-
certified to the Board in August 2006, the veteran submitted 
more private treatment records to the Board from Rocky 
Mountain Neurosurgical Alliance, a VA Form 21-4138 in support 
of his initial rating claims, and a VA Form 21-686c, 
"Declaration of Status of Dependents."

Review of these records shows continuing treatment for lumbar 
strain, including lumbar surgery in May 2006 at a private 
hospital.  It also appears that the veteran was treated in an 
emergency room at a private hospital for acute lumbar strain, 
although these records are incomplete.    

None of this evidence was discussed in the most recent 
Supplemental Statement of the Case (SSOC) issued to the 
veteran and his service representative in May 2006.  The 
Board is prohibited from reviewing additional evidence 
received prior to certification of an appeal in the absence 
of a waiver of RO jurisdiction.  See 38 C.F.R. § 19.37(a).  
The Board also must determine whether remand is required when 
evidence is received after certification of an appeal in the 
absence of a waiver of RO jurisdiction.  See 38 C.F.R. 
§ 19.37(b).  Here, there is no waiver of RO jurisdiction over 
the additional private treatment records from Rocky Mountain 
Neurosurgical Alliance received at the Board before or after 
re-certification of this appeal in August 2006.  Given the 
foregoing, remand is again required so that the additional 
evidence received at the Board before and after re-
certification of this appeal in August 2006 can be reviewed 
by the RO/AMC in the first instance.  See 38 C.F.R. §§ 19.31, 
19.37 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA physicians or medical facilities 
who have evaluated or treated him for a 
low back disability since his separation 
from service.  Obtain outstanding VA 
treatment records that have not already 
been associated with the claims file.  
Once signed releases are received from the 
veteran, obtain outstanding private 
treatment records that have not already 
been associated with the claims file.  A 
copy of any negative response(s) should be 
included in the claims file.

2.  After completion of any other 
indicated development, the RO should 
readjudicate the issues of entitlement to 
an initial rating in excess of 10 percent 
for lumbar strain from October 1, 2002, to 
February 16, 2006, and to an initial 
rating in excess of 20 percent for lumbar 
strain from February 17, 2006 with 
consideration of the evidence received 
after the issuance of the last 
Supplemental Statement of the Case (SSOC).  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
must be provided with an SSOC, which must 
contain a summary of the evidence received 
after the last SSOC was issued and notice 
of all relevant actions taken on the claim 
for benefits.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

